Title: From George Washington to Charles-René-Dominique Sochet Destouches, 14 May 1781
From: Washington, George
To: Destouches, Charles-René-Dominique Sochet


                        Sir

                            Head Quarters New Windsor 14th May 1781.
                        
                        I have been honored with your favor of the 10th announcing the arrival of the Count de Barras to take the
                            command of His Majesty’s Fleet. You judge very rightly in supposing that the term of your command will not be looked upon
                            as mispent—You may be assured, Sir, that America will ever retain the most grateful remembrance of the exertions you have
                            made in her behalf—As to myself, I shall ever be happy in oppertunities of testifying the high sense I entertain of your
                            merit & with how much Esteem. I am yr most obt and very hble Servt.

                    